DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, and 8-9 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Kuris (4,192,035).
Regarding Claim 1, Kuris teaches A brush (Ref. 10, Fig. 2, Col. 4, Line 28-30)comprising: 
a head (Ref. 14, Fig. 2, Col.4, Line 31-34) comprising bristles extending in a first direction (Fig. 2, Col. 5, Line 42-44); and 
5 a body (Ref. 15, Fig. 2, Col. 4, Line 31-34) comprising an actuator (Ref. 16, Fig. 2, Col. 4, Line 35-38) configured to expand and contract in a second direction (Ref. 25, Fig. 2, Col. 4, Line 42-44) intersecting the first direction and a connection member (Ref. 34, 85 & 86, Fig. 2, Col. 5 Line 24-28 & Col. 6 Line 42-49) configured to transmit vibration (Col. 5 Line 24-28) of the actuator to the head.  
Regarding Claim 4, Kuris teaches the limitations of claim 1, as described above, and further teaches wherein the connection member comprises a transmission portion (Ref. 34, Fig. 2, Col. 4, Line 45-48) configured to deform in accordance with expansion and contraction of the actuator (piezoelectric elements are known to expand and contract based upon electrical flow).

Regarding Claim 5, Kuris teaches the limitations of claim 4, as described above, and further teaches wherein the transmission portion of the 20connection member faces the actuator (Fig. 2).

Regarding Claim 6, Kuris teaches the limitations of claim 5, as described above, and further teaches wherein the body further comprises a housing (Ref. 58&60, Fig. 2, Col. 5, Line 54-56) comprising a pedestal (Ref. 106, Fig. 1, ) configured to fix a piezoelectric element (Ref. 16, Fig. 2, Col. 4, Line 35-38); and 25wherein the pedestal and the transmission portion press the piezoelectric element (Fig. 1).

Regarding Claim 8, Kuris teaches the limitations of claim 1, as described above, and further teaches wherein the head comprising the bristles is removable from the body (Ref. 20, Col. 2, Line 61-66, Col. 5, Line 55-63).

Regarding Claim 9, Kuris teaches the limitations of claim 1, as described above, and further teaches wherein the head is replaceable with respect to the body (Col. 2, Line 61-66, Col. 5, Line 55-63).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuris as applied to claims 1, 4-6, and 8-9 above, and further in view of Staar (5,165,131).
Regarding Claim 2, Kuris teaches the limitations of claim 1, as described above, but fails to teach a signal for driving the actuator includes a signal generated from a non-discrete signal. Staar teaches a toothbrush that has a piezoelectric actuator with a removable head and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to have a vibrating toothbrush that can clean teeth while transferring audio signals through bone conduction.  Staar teaches wherein a signal (Fig. 6D, Col. 5, Line 32-36) for driving the actuator 10comprises a signal generated from a non-discrete signal (Fig. 6D, Col. 5, Line 32-36, examiner interprets a non-discrete signal as an analog or digital audio signal in the instant application’s specifications (pg. 9, [0041])).   Staar teaches a benefit thereof to reduce the tedium of brushing teeth. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the actuator, as taught by Kuris, to receive a signal for driving the actuator generated from a non-discrete signal, as taught by Staar, to reduce the tedium of brushing teeth.

Regarding Claim 3, Kuris in view of Staar teaches the limitations of claim 2, as described above, and Staar further teaches wherein the non-discrete signal comprises an audio signal (Col. 5, Line 37-40)

Regarding Claim 7, Kuris in view of Staar teaches the limitations of claim 3, as described above, and Staar further teaches wherein when the actuator is being driven based on the audio signal, a bone conduction sound (Col. 5, Line 40-44) is generated upon 30the bristles coming into contact with a tooth of a user (Col. 5, Line 40-44).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/768,876  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contained in copending application 16/768,876 include all the limitations of the instant application’s claims plus additional features.  Therefore, the copending application would anticipate the claims of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bock (9,827,078), Bock (2016/0250457), Jacobson(2014/0065588), Filo (5,902,167), and Kuris .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723